Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 08/03/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1, 6, 7, 14, 17, and 19 and canceled claims 13 and 16. Claims 1-12, 14-15, and 17-20 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 08/03/2021 have been fully considered.

Claim Rejections
35 USC 102/103
In light of the amended claims, new grounds of rejection are presented below.

Current Objections and Rejections
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

-Claim(s) 1-3, 5-7, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) and in further view of Sun ‘339 et al. (US 20170122339).
Claim 1
Regarding Claim 1, Nancarrow discloses [a] turbocharger (80) of an engine system (Fig. 5), the turbocharger comprising:
a compressor (Col. 3 lines 8-9);
a first turbine (98) configured to drive the compressor, the first turbine configured to be driven by exhaust gases (Col. 3 lines 7-8);
a second turbine (100) configured to drive the compressor;
a nozzle (Col. 1 lines 32-34); and
Nancarrow discloses all of the essential features of the claimed invention except a fuel supply configured to deliver engine fuel to the nozzle and injectors of an engine;
wherein the second turbine is configured to be driven by fuel injected from the nozzle ().
First, Sun teaches a fuel supply (Para [0022] discloses that the turbine may be powered using engine oil or fuel) configured to deliver engine fuel to the nozzle. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to use fuel as high a pressure liquid when additional boost is needed to accelerate the turbocharger (Para [0022]).
 teaches injectors (50) of an engine.  Further, while Sun ‘339 does not disclose that the fuel supply is configured to deliver engine fuel to the nozzle and injectors of an engine, one of ordinary skill in the art would provide fuel to both the nozzle and the injectors from a single fuel system to avoid the cost of redundant fuel system components such as fuel pumps and fuel tanks. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to directly inject fuel into the combustion chamber using a fuel injector (Para [0025]).

Claim 2
Regarding Claim 2, Nancarrow discloses [t]he turbocharger of claim 1, further comprising a shaft (96), wherein the first turbine is connected to the compressor via the shaft.

Claim 3
Regarding Claim 3, Nancarrow discloses [t]he turbocharger of claim 2, wherein the second turbine is connected to the compressor via the shaft (Fig. 5).

Claim 5
Regarding Claim 5, Nancarrow discloses [t]he turbocharger of claim 1, further comprising a valve (16) arranged to control flow of the fuel, and a control unit (Col. 1 line 22 discloses a controller as described in US Application 07/303,448, which describes an electrical control system (Fig. 4)) arranged to control the valve.

Claim 6
except wherein fuel contacting the turbocharger does not contact the shaft.
However, Sun ‘339 teaches wherein fuel contacting the turbocharger does not contact the shaft. (Para [0058] discloses the use of a labyrinth seal 310 from leaking).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sun ‘339 to use a labyrinth seal to prevent the high pressure fuel from leaking out and contacting the shaft (Para [0058]).

Claim 7
Regarding Claim 7, Nancarrow discloses [t]he turbocharger of claim 1, further comprising a valve (64) configured to reduce the pressure of fuel supplied from the fuel supply of the engine to the nozzle.

Claim 9
Regarding Claim 9, Nancarrow discloses [t]he turbocharger of claim 1, wherein the turbocharger further comprises an accumulator (92).

Claim 19
Regarding Claim 19, Nancarrow discloses [a] method for a turbocharger (80) of an engine system (Fig. 5), the turbocharger comprising a compressor (Col. 3 lines 8-9), and first and second turbines (98, 100) configured to drive the compressor, wherein the first turbine is configured to be driven by exhaust gases (Col. 3 lines 7-8), and the second turbine is configured 
	injecting the medium from the nozzle to drive the second turbine and spin up the compressor during an accelerator pedal tip-in (Col. 1 lines 41-).
Nancarrow discloses all of the essential features of the claimed invention except flowing fuel from a fuel system of an engine to the nozzle, the fuel system coupled to each of engine fuel injector and the nozzle.
First, Sun teaches flowing fuel from a fuel system of an engine to the nozzle (Para [0022] discloses that the turbine may be powered using engine oil or fuel). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to use fuel as high a pressure liquid when additional boost is needed to accelerate the turbocharger (Para [0022]).
Second, Sun ‘339 teaches the fuel system coupled to each of engine fuel injector and the nozzle.  Further, while Sun ‘339 does not disclose that the fuel supply is configured to deliver engine fuel to the nozzle and injectors of an engine, one of ordinary skill in the art would provide fuel to both the nozzle and the injectors from a single fuel system to avoid the cost of redundant fuel system components such as fuel pumps and fuel tanks. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to directly inject fuel into the combustion chamber using a fuel injector (Para [0025]).

Claim 20
except wherein injecting the medium comprises adjusting a pressure of the medium based on a difference between a turbocharger speed and a desired turbocharger speed.
However, Sun teaches wherein injecting the medium comprises adjusting a pressure of the medium based on a difference between a turbocharger speed and a desired turbocharger speed (Para [0039]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to adjust the medium pressure to achieve the desired boost achieved by reaching the desired turbocharger speed (Para [0039]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Dyne et al. (US 20060032225).
Claim 4
Regarding Claim 4, Nancarrow, as modified by Sun and Sun ‘339, discloses [t]he turbocharger of claim 1, except wherein the second turbine is connected to the compressor via a gear arrangement.
However, Dyne teaches wherein the second turbine is connected to the compressor via a gear arrangement (28).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Dyne to connect the second turbine to the compressor to increase the efficiency of the system by using the high mechanical efficiency of the gear trains (Para [0049]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in further view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Sanami et al. (JP2013227883A).
Claim 8
Regarding Claim 8, Nancarrow, as modified by Sun and Sun ‘339, discloses [t]he turbocharger of claim 1, except wherein the turbocharger is configured to drain fuel to a fuel injector pump.
However, Sanami teaches wherein the turbocharger is configured to drain fuel to a fuel injector pump (Para [0041]).
While Sanami specifically discloses returning the hydraulic fluid to the hydraulic pump 26a using closed-loop 29a, one of ordinary skill in the art would understand that if Sanami were to use fuel rather than oil, the fuel would return to the fuel pump. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sanami to drain the fuel to return the fuel to the fuel pump.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Murata et al. (US 20050223698).
Claim 10
except wherein the turbocharger further comprises an injector positioned to deliver fuel to the exhaust gas.
However, Murata teaches wherein the turbocharger further comprises an injector (21) positioned to deliver fuel to the exhaust gas.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Murata to position a fuel injector to deliver fuel to the exhaust gas to clean the exhaust gas by reducing emissions (Para [0029]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Hsieh et al. (US 20180135541).
Claim 11
Regarding Claim 11, Nancarrow, as modified by Sun and Sun ‘339, discloses [t]he turbocharger of claim 1, except wherein the turbocharger comprises a variable geometry inlet system.
However, Hsieh teaches wherein the turbocharger comprises a variable geometry inlet system (Para [0026]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Hsieh to use a variable geometry inlet system to control the turbocharger boost pressure (Para [0026]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Buschur et al. (US 20120266595).
Claim 12
Regarding Claim 12, Nancarrow, as modified by Sun and Sun ‘339,  discloses [t]he turbocharger of claim 1, except wherein the primary turbine comprises a variable geometry turbine.
However, Buschur teaches wherein the primary turbine comprises a variable geometry turbine (Para [0077-0078]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Buschur to use a variable geometry as the primary turbine to control the turbocharger boost pressure.

-Claim(s) 14-15 and 18 is/are rejected under U.S.C. 103 as being unpatentable over Sanami et al. (JP2013227883A) in view of Sun ‘339 et al. (US 20170122339).
Claim 14
Regarding Claim 14, Sanami discloses [a] system, comprising:
a turbocharger (1) comprising a first turbine (2) and a second turbine (turbine blades (wings) 6), wherein each of the first turbine and the second turbine are coupled to a compressor via a shaft (3); and
an injector (18) positioned to inject a fuel (Para [0041]) from an engine fuel system into the turbocharger toward the second turbine, 
Sanami discloses all of the essential features of the claimed invention except the engine fuel system further coupled to injectors of an engine.
However, Sun ‘339 teaches the engine fuel system further coupled to injectors (50) of an engine.  
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to directly inject fuel into the combustion chamber using a fuel injector (Para [0025]).

Claim 15
Regarding Claim 15, Sanami, as modified by Sun ‘339, discloses [t]he system of claim 14, wherein only the first turbine is rotated via exhaust gas generated by an engine (Para [0012]).

Claim 18
Regarding Claim 18, Sanami, as modified by Sun ‘339, discloses [t]he system of claim 14, further comprising a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to eject fuel from the injector to drive the second turbine during an acceleration (Para [0042]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanami et al. (JP2013227883A) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 14 above, and further view of Gray (US 20100077746)

Claim 17

Sanami discloses all of the essential features of the claimed invention except wherein fuel in the turbocharger is drained to fuel injectors of an engine.
However, Gray teaches wherein fuel in the turbocharger is drained to fuel injectors (Fig. 5 injector 360) of an engine (Para [0028]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Gray to drain the fuel to the engine fuel injectors to power the engine (Para [0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746